Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The following claim has been amended upon agreement by applicant during a telephone conversation with Patent agent Catherine L. Gerhardt on 6/20/2022.
	The following is the claimed amendment of claim 10 will be replaced the original claim 10.

10.       (Currently Amended) A non-transitory computer-readable medium having instructions stored thereon that are capable of causing a computing device executing a database management system (DBMS) to implement operations comprising:
receiving a database query for a database, wherein the database query is received from a particular version of an application having a plurality of versions, and wherein the database query specifies the particular version;
identifying one or more catalog tables, wherein the one or more catalog tables include one or more version information columns storing version access information, wherein the one or more version information columns include a first column comprising a start version column and a second, different column comprising a stop version column, wherein the start version column and the stop version column for a given database object specify a range of application versions for which the given database object is accessible 
determining, based on version access information stored in the one or more catalog tables, that one or more database objects corresponding to the database query are accessible to the particular version of the application; and
accessing, based on the determining, data that is responsive to the database query and are accessible to the particular version of the application.

Allowable Subject Matter
With respect to claims 1-20, Examiner agrees with Applicant’s argument based on the amendment filed on 01/04/2022 that reference fails to teach identifying one or more catalog tables, wherein the one or more catalog tables include a first  column comprising a start version column and a second, different column comprising a stop version column, wherein the start version column and the stop version column for given database object specify a range of application version for which the give database object is accessible and determining that one or more database objects corresponding to the database query are accessible to the particular version of the application, therefore, the previous office  are withdrawn.  The claims 1-20 are allowed.
Communication Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG T VY/ Primary Examiner, Art Unit 2163                                                                                                                                                                                         June 23, 2022